Citation Nr: 1113944	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for residuals of a cervical spine strain.

3.  Entitlement to service connection for residuals of a lumbar spine strain.

4.  Entitlement to service connection for residuals of hyperextension injuries to both knees. 

5.  Entitlement to service connection for residuals of a right leg shin splint injury.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for residuals of acute infectious hepatitis, to include hepatomegaly.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974, with subsequent service in the National Guard, from which he retired in 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision.

The RO certified two separate issues involving the Veteran's liver to the Board, however, given the obvious overlap between the issues, we have combined and recharacterized the claim for entitlement to service connection for residuals of acute infectious hepatitis, and the claim for entitlement to service connection hepatomegaly, as secondary to an episode of acute infectious hepatitis during service as reflected on the title page above.

The issues of entitlement to service connection for right ear hearing loss and for residuals of acute infectious hepatitis, to include hepatomegaly are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  No permanent residual disability resulting from a 1986 left elbow injury in service is shown.

2.  No permanent residual disability to the Veteran's cervical or lumbar spine resulting from a 1994 fall in service is shown.

3.  The Veteran does not have a left or right knee disability shown to be related to service.

4.  No current disability involving the Veteran's right shin is shown.


CONCLUSIONS OF LAW

1.  Service connection for a left elbow disability is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

2.  Service connection for a disability of the lumbar or cervical spine is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

3.  Service connection for a left or right knee disability is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

4.  Service connection for a disability of the right shin is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in January 2007 and October 2007.

With regard to the VA's duty to assist, the Veteran's representative has asserted that the VA should have verified each period of the Veteran's active duty for training spanning the period of twenty-five years of his National Guard career.  Given the arduous nature of this task, the Board finds that pro forma verification in this case is not required.  Furthermore, in this case, none of the dispositions reached below depends upon verification of the Veteran's duty status at the point of any specific injury or incident.  Thus, absent a showing as to exactly how verification of a particular period of duty would serve to support a particular claim, no further development in this area is required. 

The representative also asserts that the Veteran was not provided with an adequate medical examination.  In support of this assertion, the representative notes that the Veteran appeared to receive only a brief "general medication examination with no investigation of the claimed disabilities."  Review of the Veteran's August 2007 VA examination reports reflects, to the contrary, that he was provided with several specialist examinations, which included review of his service treatment records by the examiners, and particular opinions as to the Veteran's individual claims.  Thus, the Board holds that the examinations provided are sufficient to render an informed decision as to each of the claims resolved below.  38 C.F.R. §§ 3.159(c)(4), 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Veteran's service medical records, with VA medical records, VA examination reports, have been obtained and reviewed in support of the Veteran's claims.  Although medical records reflecting the Veteran's period of active service from January to July 1995 are unavailable, records from his first period of active duty and his National Guard service have been obtained and reviewed.  Furthermore, the RO followed all due process procedures prior to determining that the 1995 records were unobtainable, to include notifying and inviting the Veteran to submit copies in his possession.  See 38 C.F.R. § 3.159.  We note, however, that the Veteran has not claimed that any of the disabilities at issue had their inception during this period of service, so their absence is not as prejudicial to his claims as it could be under different circumstances.  The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Analysis

Initially, we observe that the veteran's written statements made in support of his claims are deemed helpful to the Board and credible insofar as they comport with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, in the instances when the Veteran's statement of events relating to a particular injury constitutes the only evidence of record as to that injury, the Board has accepted his statements as entirely credible.

We also observe that none of the issues resolved herein are claimed to have been incurred during the Veteran's period of active service from October 1971 to October 1974.  His service treatment records reflecting his physical condition during that time period show that his bones and joints were considered to have been normal at the completion of his first period of active service, and his right ear hearing acuity was within normal limits as well.  Therefore, the dispositions and analyses which follow pertain solely to his subsequent National Guard service.  (However, the claim involving the Veteran's liver, which is addressed in the remand below, does pertain to his first period of active service, in that the Veteran experienced a hepatitis infection in 1972.)

The Veteran is not shown to possess any particular medical expertise.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran's statements cannot provide the medical nexus evidence necessary to support a claim for service connection.  

      Residuals of a left elbow injury

The Veteran banged his left elbow on a trailer during National Guard training in 1986.  He was treated for pain and contusion and wore an air splint for about a week.  X-ray studies taken at the time were interpreted as negative.

VA treatment records dated after the Veteran's retirement from the National Guard do not reflect any complaints or findings involving the left elbow, although he carries a general diagnosis of osteoarthritis.  The Veteran has not reported or identified any other medical care particular to his left elbow subsequent to the 1986 injury.  

The report of an August 2007 VA examination reflects that the Veteran currently has an olecranon spur of the left elbow, as shown on X-ray study.  There was tenderness on clinical examination, as well.  Following the records review and clinical examination, the examiner rendered a diagnosis of chronic left elbow arthralgias with an olecranon spur, and provided the opinion that this disability is not as likely as not directly related to the injury in 1986.  

The Veteran contends that he has had problems with his left elbow since the 1986 injury.  However, this statement provides the only linkage shown between the injury and his current elbow pain.  As set forth above, his statements alone cannot provide the nexus evidence necessary to support a claim for service connection.  

There is no indication that the currently-shown olecranon spur or related pain was caused by or aggravated by the in-service left elbow injury.  In short, it is not shown for the record that the injury in service was anything other than acute and transitory, or that the Veteran had any lasting residuals of the injury.  Given the negative medical opinion, which is based upon review of the Veteran's National Guard treatment records, his current VA treatment records, and clinical examination of the Veteran; the Board is constrained to hold that the preponderance of the evidence is against the veteran's claim for service connection for residuals of a left elbow injury.  

	Residuals of cervical and lumbar spine strain

In April 1994, while performing inactive duty training, the Veteran slipped and fell down a flight of stairs, sustaining multiple contusions to his back and neck.  The contemporaneous records show that he was given modified duty for the day and instructed to take three days of bed rest with ice, painkillers, and muscle relaxant medication.  

Again, VA treatment records dated after the Veteran's retirement from the National Guard do not reflect any complaints or findings involving the lumbar or cervical spine, although he carries a general diagnosis of osteoarthritis.  The Veteran has not reported or identified any other medical care particular to his back or neck subsequent to the 1994 fall.  

During an August 2007 VA examination, the Veteran reported that he wore a cervical collar for about a week following the 1994 fall.  He also reported having had no other back or neck injuries.  X-ray studies were interpreted as showing straightening of the cervical lordosis, spondylosis at T6 to T10, and some lumbar endplate hypertrophic spurring, but otherwise negative.  The examiner rendered diagnoses of chronic cervical spine strain with chronic pain, chronic lumbosacral spine strain with spurring and chronic pain, and thoracic spine spondylosis.  Following a records review and clinical examination, the examiner provided the opinion that the Veteran's currently-shown spine disabilities are not as likely as not directly related to the 1996 fall.  

There is no showing that the Veteran sustained any permanent disability in the 1996 fall.  There is no evidence showing continuity of symptomatology after the fall, and no evidence showing a nexus between the fall and the currently-shown spine disabilities.  In short, it would appear that any injury in service was acute and transitory, with no lasting residuals of the injury.  In light of the negative medical opinion, which is based upon review of the Veteran's National Guard treatment records, his current VA treatment records, and clinical examination of the Veteran; the Board holds that the preponderance of the evidence is against the veteran's claim for service connection for a disability of the lumbar or cervical spine.  

	Residuals of hyperextension injuries to both knees

The Veteran asserts he hyperextended both knees when stepping in a hole during training at some point during the 1980s.  He did not seek or receive treatment for an injury at the time, thus, there is no contemporaneous report of the incident or the treatment.  As explained above, however, the Board accords his account of the incident completely credibility.   

VA treatment records dated after the Veteran's retirement from the National Guard do not reflect any complaints or findings involving the knees although there is a general diagnosis of osteoarthritis.  The Veteran has not reported or identified any medical care particular to his knees.

The report of the August 2007 VA examination reflects the Veteran's history of a hyperextension injury during service for which he did not seek medical care.  Upon examination, crepitus, tenderness, pain and fatigability were noted in both knees.  X-ray studies were interpreted as showing minimal posterior patellar spurring in the right knee and otherwise negative as to both knees.  The examiner rendered a diagnosis of chronic bilateral knee arthralgias with a right patellar spur, but did not comment upon any possible relationship to a hyperextension injury during service.  

While we accept the Veteran's statement that he hyperextended both knees at some point during the 1980s, we note that he does not indicate he was unable to continue the training exercise, or that he was incapacitated by the injury at the time.  The fact that he did not seek medical care proximate to the incident suggests that whatever injury occurred at the time was relatively minor.  

There is no evidence whatsoever showing knee complaints or treatment between the incident in the 1980s and the 2007 VA examination.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).

The next problem with the Veteran's claim is the absence of clear current disability involving his knees.  Although we do not wish to minimize the pain he feels and the symptomatology he experiences in his knees, he does not have a current diagnosis indicating the presence of a specific disability involving his knees.  See Degmetich, Brammer.  Furthermore, there is no medical evidence tending to indicate that his symptoms of crepitus, tenderness, pain and fatigability, or the minimal posterior patellar spurring in his right knee could be related to a hyperextension injury such as the one the Veteran describes.  

In sum, none of the elements for a successful claim for service connection based upon incurrence during service have been met in this case.  Although the incident involving stepping in a hole in service is conceded, the incident is not shown to have involved any permanent injury, and did not require treatment at that time.  No complaints are reported for many years afterward and no medical connection between the Veteran's current knee symptomatology and the incident in service is established for the record.  The preponderance of the evidence is against the claim and the benefit sought must be denied.

	Residuals of a right leg shin splint injury

National Guard records reflect that the Veteran was put on physical restriction to include no running after a March 1995 injury to his right shin.  No fracture was identified upon examination.  No sequellae are shown, however.  The Veteran does not report seeking additional medical care for complaints involving his right shin subsequent to 1995.  He does not report further complaints involving his right shin, and does not allege a current disability involving his right shin.  Current medical reports do not reveal complaints or diagnosis involving the right shin.  

This claim must be denied based on the absence of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Degmetich, Brammer. 


ORDER

Service connection for residuals of a left elbow injury is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for residuals of a right leg shin splint injury is denied.  





REMAND

Right ear hearing loss

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends his currently-shown hearing loss is due to acoustic trauma in the form of noise exposure during active service and National Guard training.  The RO conceded his exposure to acoustic trauma and granted service connection for left ear hearing loss based upon the results of audiometric testing performed at the time of the Veteran's discharge from active service in 1974, which showed decreased levels of hearing acuity in the left ear.  Testing of his right ear hearing acuity showed hearing within normal limits, however.

Routine general medical examinations for National Guard purposes dated in 1981 and 1986 reflect right ear hearing acuity within normal limits.  The report of a January 1994 National Guard examination reflects a marked decrease in his right ear hearing acuity.  An August 2007 VA audiologic examination also shows decreased right ear hearing acuity.  The Veteran asserts that his only significant noise exposure occurred during his military activities; in this regard, he states that he wore hearing protection during all weapons training in which he participated during the course of his concurrent occupation as a policeman.  

The 2007 VA examiner did not render an opinion as to whether acoustic trauma during National Guard duties between 1986 and 1994 represented an injury which could have caused the decrease in right ear hearing acuity shown at that time, however.  This is a deficiency requiring remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr.  

      Residuals of hepatitis

The Veteran's service treatment records reflect that he was hospitalized at the 24th Evacuation Hospital in October 1972, with viral hepatitis.  However, the complete hospital clinical records are not available for review, and it does not appear that they have been specifically requested.  

VA outpatient treatment records reflect that the Veteran was noted to have hepatomegaly along with elevated liver function studies in May 2007.  An abdominal ultrasound was accomplished; however, the result was interpreted as nondiagnostic because overlying bowel gas obscured much of the liver, as well as the pancreas, gallbladder, and common bile duct.  Liver function studies repeated in July 2007 were interpreted as normal, however, no further information is available for review.  

Given this situation, the Board is of the opinion that additional evidentiary development is necessary prior to further review of this claim.  The Veteran's complete service hospital records should be obtained; the Veteran should be requested to identify any medical care for liver-related complaints between 1972 and 2007 so that these records may be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a specific request for the veteran's clinical hospital service treatment records reflecting hospitalization and treatment for infectious hepatitis at the 24th Evacuation Hospital in October 1972 through official channels.  All attempts to obtain these records should be thoroughly documented for the file, to facilitate appellate review.

2.  The RO should request that the Veteran provide the names and addresses of all medical care providers who treated him for liver-related complaints or problems between 1972 and 2007.  After securing the necessary release (s), the RO should obtain these records for inclusion in the claims file.

3.  VA treatment records from the Marion VA Medical Center and all associated clinics dated subsequent to 2007 should be obtained for inclusion in the claims file.  

4.  The veteran should be afforded a VA audiological examination to identify the likely etiology of the Veteran's right ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review the service and National Guard testing referenced above and in conjunction with a clinical examination of the Veteran, to render an opinion as to whether it is more, less, or equally likely that the decrease in the Veteran's right ear hearing acuity shown between 1986 and 1994 is due to injury in the form of acoustic trauma sustained during National Guard duties.  The complete rationale for all opinions expressed should be fully explained.

5.  After the development requested above has been completed, the RO should review the record to determine whether any additional evidentiary development is necessary, such as obtaining a medical opinion as to the nature of the Veteran's hepatitis during service and/or whether any etiological relationship between a current liver disability, if such is established, and the episode in service exists.  Following any such development, the RO should again review the entire evidence of record pertaining to these matters.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


